Motion Granted and Order filed March 6, 2018




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00094-CV
                               NO. 14-18-00095-CV
                                   ____________

    ELAINE T. MARSHALL, AS EXECUTOR OF THE ESTATE OF E.
                PIERCE MARSHALL, ET AL, Appellants

                                        V.

                         PRESTON MARSHALL, Appellee


                       On Appeal from the Probate Court No. 4
                               Harris County, Texas
                 Trial Court Cause Nos. 365,053-401 and 365,053-402

                                     ORDER

      Appellant E. Pierce Marshall, Jr. has filed an unopposed motion to consolidate
these two interlocutory appeals “for all purposes, but a minimum for briefing and
oral argument.” The motion requests that both cases be assigned to the same panel
of this Court.

      The court grants the motion and orders as follows:
      1.     Each appeal will remain open.

      2.     Any document meant to be filed in both appeals must bear both appeal
numbers.

      3.     Absent a request otherwise from the parties, any brief filed must apply
to both appeals and is subject to the word limits in Texas Rule of Appellate
Procedure 9.4(i)(2). For example, each appellant shall file a single brief that bears
both appeal numbers, addresses both orders on appeal, and does not exceed 15,000
words.

      4.     If the reporter’s record in each appeal is filed on different days,
appellants’ brief in both appeals will be due 20 days after the later date of filing.

      5.     The appeals will be submitted to and considered by the same panel.



                                    PER CURIAM




                                           2